Citation Nr: 0722639	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-37 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right leg injury.

2.  Entitlement to service connection for the residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, that denied the above claims.  A 
hearing before the undersigned Acting Veterans Law Judge at 
the RO was held in April 2007 (i.e. a Travel Board hearing).

In May 2007, the Board granted the veteran's motion to 
advance this case on the docket due to the veteran's advanced 
age.  38 C.F.R. § 20.900(c)(2006).


FINDINGS OF FACT

1.  In a decision dated in October 1945, the RO denied 
entitlement to service connection for a right leg disability.  
The veteran did not timely appeal this decision.

2.  Evidence received since that October 1945 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for a right leg 
disability.

3.  The veteran did not have a right leg disability in 
service; the preponderance of the evidence of record 
indicates that the veteran's current right leg disability is 
not related to service.

4.  The veteran had pneumonia in service; the veteran does 
not currently have any residuals related to his pneumonia in 
service.


CONCLUSIONS OF LAW

1.  The October 1945 decision of the RO, which denied service 
connection for a right leg disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The evidence received since the October 1945 RO decision, 
which denied service connection for a right leg disability, 
is new and material and the claim for service connection for 
a right leg disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).

3.  The veteran's right leg disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  The veteran does not currently have any residuals of 
pneumonia that were incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
West 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in June 2003 and 
December 2003.  The originating agency essentially asked the 
veteran to submit any pertinent evidence in his possession, 
and specifically informed him of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

The Board notes that the veteran was not provided with 
information regarding what was needed to reopen his 
previously denied claim of entitlement to service connection 
for the residuals of a right leg injury.  As the decision 
herein, however, finds that new and material evidence has 
been submitted to reopen this claim, further development with 
regard to VA's duty is not necessary.  In this regard, as the 
determination to reopen this appeal constitutes a full grant 
of that portion of the claim, there is no reason to belabor 
the impact of Kent v Nicholson, 20 Vet. App. 1 (2006), on 
this matter, as any error in notice timing and content is 
harmless.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) .

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's service medical records and reports of VA 
examinations.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As the Board is denying these claims, no additional 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board also points out that that veteran 
was sent a letter explaining Dingess in July 2006.  For the 
above reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide the issues discussed in 
this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

The record before the Board contains service and post-service 
medical records which will be addressed as pertinent, 
particularly, the veteran's reports of VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on each of his claims.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001) (a discussion of all evidence by 
the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).




Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right leg injury.

The veteran's claim of entitlement to service connection for 
a right leg disability was last denied by an October 1945 
rating decision.  That decision was based primarily on 
service medical records which did not show an injury to the 
veteran's right leg in service, and on the fact that no 
evidence was shown at that time that the veteran had a right 
leg disability.  The veteran did not appeal this decision 
within one year of its promulgation, and it is therefore 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 
(2006).

Since this rating decision is final, the veteran's current 
claim of service connection for a right leg disability may be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim. Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a right leg disability.  In this regard, the 
Board notes that evidence has been submitted to indicate that 
the veteran does currently have a right leg injury, and 
several private medical opinions, discussed in detail below, 
indicate that the veteran's right leg disability may be 
related to service.  

As this evidence pertains directly to the question of whether 
the veteran has a right leg injury and whether that injury is 
related to service, the Board finds this evidence both new 
and material, and the veteran's claim of entitlement to 
service connection for a right leg disability is therefore 
reopened.

As such, the Board will discuss the merits of the veteran's 
claim for service connection for a right leg injury below.


Entitlement to service connection for a right leg injury, and 
the residuals of pneumonia.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may be granted for disability that is proximately due to, the 
result of, or aggravated by a service connected disorder.  
38 C.F.R. § 3.310; Allen, supra.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2006).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a right leg 
injury.  In this regard, the Board finds that the 
preponderance of the evidence of record indicates that the 
veteran's current right leg disability is not related to 
service.  Initially, the Board points out that, while the 
veteran has stated and testified (during the April 2007 
Travel Board hearing) to the fact that he injured his leg 
severely in service when his ship encountered rough weather, 
and that he was treated in service for this injury, the 
veteran's service medical records, while fairly extensive 
considering his length of service, are completely negative 
for any complaints of, or any treatment for, any leg 
disability.  VA examination report of January 1947, less than 
two years after his service, also failed to note any right 
leg disability, or residuals of a right leg injury, to 
include any right leg scar.

The veteran's medical records contain no mention of any right 
leg injury until February 1949, three and a half years after 
the veteran's separation from service.  At that time, the 
veteran complained of recurring painful swelling of the right 
lower extremity, which he related the onset of to 1945.  The 
veteran was treated at that time for a fascial hernia over 
the peroneus longus.

The Board also finds probative a June 2004 report from the 
U.S. Army and Joint Services Records Research Center, then 
the U.S. Armed Service Center for Research of Unit Records.  
At that time, it was noted that, upon reviewing deck logs, 
the veteran's ship did encounter heavy weather when the 
veteran was on Board that resulted in damage to the ship, 
mortal injury to one crewman, and serious injury to several 
other crew members.  All of those names on the causality list 
were noted, however, the veteran was not listed as having 
sustained any injuries during that incident.

The Board notes an April 2003 statement from a private 
physician who indicates that the veteran sustained a 
significant injury to the soft tissue of the right lower leg 
with nerve involvement, resulting in residual pain, 
paresthesias and weakness in the right lower leg, in service.  
However, the Board finds this statement of little probative 
value since it is clearly based on what the veteran has 
reported to the doctor, and not the evidence of record which, 
as noted above, does not show any injury to the veteran's 
right leg in service.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).

Also noted is a letter from a private physician dated October 
2003 who stated that the veteran currently had a nerve palsy 
and foot drop related to an in service injury.  However, that 
examiner also indicated that the veteran had a severe injury 
to the right leg in 1945 while on a ship in service, which 
was surgically repaired on ship and then stateside.  The 
Board finds this physician's opinion therefore to be of 
minimal probative value, since it was clearly based on the 
veteran's reported history, and not the evidence of record, 
which again shows no diagnosis of, or treatment for, 
including surgery for, any leg disability whatsoever in 
service.  LeShore, 8 Vet. App. 406.

A private "buddy" statement dated December 2003 indicates 
that the writer was a crewmember who served with this 
veteran, and recalled a rough typhoon during which five ships 
were lost and a few shipmates sustained serious injuries, the 
veteran being one of them.  However, the Board finds this 
opinion of limited value because, as noted above, the 
evidence does not indicate specifically what injury he 
witnessed the veteran incur.

Thus, considering all evidence of record, including that the 
veteran's service medical records contain no findings of any 
right leg disability, the Boards finds that the preponderance 
of the evidence of record is against a finding that the 
veteran's current right leg disability is related to service.

Again taking into account all relevant evidence, the Board 
finds that service connection is not warranted for the 
residuals of pneumonia.  While the evidence of record clearly 
indicates that the veteran had pneumonia in service, the 
preponderance of the evidence of record indicates that the 
veteran does not currently have any residuals from his in 
service bout of pneumonia.  Initially, the Board points out 
that a January 1947 report of VA examination found the 
veteran's respiratory system to be completely normal.  
Although the veteran has reported having some acute 
respiratory condition, possibly a small spontaneous 
pneumothorax or acute pleurisy in 1960, this occurred 13 
years after the veteran's separation from service, and there 
is furthermore no evidence of record indicating that the 
veteran was diagnosed with any chronic respiratory disability 
until 1992, 47 years after the veteran's separation from 
service, when a private physician indicated that he started 
treating the veteran for respiratory problems.

In this regard the Board also finds probative the report of a 
July 2003 VA respiratory examination.  At that time the 
veteran's medical history was noted, including that the 
veteran's asthma developed over several years, but not within 
a year of service.  Upon examination, the examiner could not 
find any evidence of decreased airflow in the left lung field 
where the veteran had the prior pneumonia in service.  Chest 
X-rays revealed no active chest disease.  The examiner 
diagnosed the veteran with a history of acute left sided 
pneumonia in service with no clinical evidence of 
complications such as abscess or emphysema.  The examiner 
also indicated that there was no relation between the 
veteran's allergic asthma and rhinitis, and his prior 
pneumonia diagnosis.  The Board finds this examiner's 
opinions particularly probative in that they were based on a 
thorough review of the veteran's record and a thorough 
examination of the veteran.

The examiner also indicated that he felt a June 2003 private 
physician's statement, discussed below, related the veteran's 
current respiratory symptomatology to allergies, not to 
service.

A September 2002 statement from a crewmember is noted, 
however, it simply states that the veteran was treated for 
pneumonia in service, which is not in question.

The Board notes an April 2003 statement from a private 
physician who indicates that the veteran was treated in 
service for pneumonia and is now on multiple medications to 
improve pulmonary function.  However, that examiner does not 
specifically indicate that the veteran has any current 
residuals of his in service pneumonia.

A letter from a private physician dated June 2003 indicates 
that the veteran had been seen by him since 1992 with initial 
complaints of difficulty breathing, exhaustion with 
"exposure to allergens", severe eye irritation with 
watering and sneezing, and nasal congestion.  It was noted 
that the veteran contracted severe pneumonia in service.  It 
was indicated that, while the veteran came under this 
physician's care, he had required multiple medications to 
enhance his current breathing ability and reduce as much as 
possible further progression of the disease process.  He 
indicated that because of recent medical reports indicating 
that allergies were a significant driving force in the 
majority of patients with hyper-reactive airways 
disease/asthma, they were also treating the veteran for 
allergic rhinitis.  He stated that the better the allergic 
rhinitis is controlled, the better lower respiratory symptoms 
and progression of disease are controlled.

The private physician also noted the veteran's other service 
connected disabilities, and indicated that the veteran's 
service connected injuries would be the most probable medical 
etiology for his weakened respiratory/pulmonary status.  The 
examiner indicated that, the veteran having been discharged 
as 90 percent disabled, it was most probable that the 
disabilities that he presented with at that time were related 
to his previous service connected injuries and illnesses.  
The Board however finds this physician's statements of 
limited probative value, as the rationale for his opinion, 
that the veteran was 90 percent disabled when discharged, is 
not based on the evidence of record, which shows that the 
veteran received a 50 percent rating upon discharge for a 
psychiatric disability, not for any respiratory or pulmonary 
problems.  This shows that this physician did not undertake a 
review of the veteran's claims file prior to offering an 
opinion.  Nor does the examiner provide any medical rationale 
specifically linking the veteran's current pulmonary problems 
to his treatment for pneumonia.  Thus the Board finds this 
opinion of limited probative value.

Thus, considering all the evidence of record, particularly 
that the veteran, upon examination, was not found to have any 
current residuals related to his diagnosis of pneumonia in 
service, and that the veteran was not found to have any 
chronic respiratory disorder until 47 years after his 
separation from service, the Board finds that the 
preponderance of the evidence of record is against a finding 
that the veteran currently has any residuals of his in 
service diagnosis of pneumonia.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

As the preponderance of the evidence is against both these 
claims, the benefit-of-the-doubt doctrine does not apply, and 
service connection for both claims must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).




ORDER

New and material evidence having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a right leg injury is granted; 
entitlement to service connection for a right left injury is 
denied.

Entitlement to service connection for the residuals of 
pneumonia is denied.




____________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


